Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2020/0296415) teaches decoding by obtaining inter prediction mode information and residual information for an image from a bitstream, generating residual samples based on the residual information, generating a merge candidate list of a current block based on the inter-prediction mode information, deriving motion information on the current block and determining an affine merge candidate selected from the merge candidate list of affine merge candidates (including at least 2 of a CMPV for a CP0 (top left corner of the current block), a CPMV for a CP1 (top right corner of the current block), a CMPV for a CP2 (bottom-left corner of the current block), or a CPMV for a CP3 (bottom-right corner of the current block)), generating L0 and L1 prediction samples for the current block based on the motion information, generating prediction samples of the current block based on the L0 and L1 prediction samples and weight information (derived based on a weight index for the candidate) for the current block, and generating reconstructed samples based on the prediction samples and the residual sample. However, such prior art does not disclose that where a first affine merge candidate is generated based on the set of CP0, CP1, and CP2 and bi-prediction is applied to the current block, the weight index for the first affine merge candidate is fixed to be equal to the weight index for a specific block among neighboring blocks of CP0 (a block used for deriving the CPMV for the CP0) and that where a second affine merge candidate is generated based on the set of CP1, CP2, and CP3 and bi-prediction is applied to the current block, the weight index for the second affine merge candidate is fixed to be equal to the weight index for a specific block among neighboring blocks of CP1 (a block used for deriving the CPMV for the CP1). Specifically, it does not disclose:
based on a case that a first affine merge candidate is generated based on {CP0, CP1, CP2} and bi-prediction is applied to the current block, a weight index for the first affine merge candidate is fixed to be equal to a weight index for a specific block among neighboring blocks of the CP0, 
wherein the specific block among the neighboring blocks of the CPO is a block used for deriving the CPMV for the CP0, 
based on a case that a second affine merge candidate is generated based on {CP1, CP2, CP3} and the bi-prediction is applied to the current block, a weight index for the second affine merge candidate is fixed to be equal to a weight index for a specific block among neighboring blocks of the CP1, and
wherein the specific block among the neighboring blocks of the CP1 is a block used for deriving the CPMV for the CP1.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-6, 10-13, and 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481